Citation Nr: 1403594	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative changes of the left acromioclavicular (AC) joint.

2.  Entitlement to an initial compensable rating for chondromalacia patella of the right knee.

3.  Entitlement to an initial compensable rating for chondromalacia patella of the left knee.

4.  Entitlement to an initial compensable rating a right calcaneal spur.

5.  Entitlement to an initial compensable rating a left calcaneal spur.

6.  Entitlement to an initial compensable rating for headaches.

7.  Entitlement to service connection for a right shoulder disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 2002).

8.  Entitlement to service connection for a right wrist disorder, claimed as carpal tunnel syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 2002).

9.  Entitlement to service connection for a left wrist disorder, claimed as carpal tunnel syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 2002).

10.  Entitlement to service connection for a right foot disorder, claimed as plantar fasciitis and numbness, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 2002).

11.  Entitlement to service connection for left foot disorder, claimed as plantar fasciitis and numbness, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 2002)..

12.  Entitlement to service connection for vertigo, claimed as dizziness, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 2002).

13.  Entitlement to service connection for a skin disorder, claimed as alopecia, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A.   § 1117 (West 2002).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to September 2008, including service in Saudi Arabia and Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial compensable rating for degenerative changes of the left AC joint, right and left knee chondromalacia patella, right and left calcaneal spur, and headaches are decided below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran is left hand dominant.

2.  For the entire appeal period, the Veteran's degenerative changes of the left AC joint is manifested by subjective complaints of pain, weakness, stiffness, swelling and fatigability as well as X-ray evidence of arthritis without limitation of range of motion, ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or the nonunion of the clavicle or scapula. 

2.  For the entire appeal period, the Veteran's right knee chondromalacia patella is manifested by subjective complaints of pain, weakness, stiffness, swelling and fatigability without X-ray evidence of arthritis, ankylosis, limitation of range of motion, instability or subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

3.  For the entire appeal period, the Veteran's left knee chondromalacia patella is manifested by subjective complaints of pain, weakness, stiffness, swelling and fatigability without X-ray evidence of arthritis, ankylosis, limitation of range of motion, instability or subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

4.  For the entire appeal period, the Veteran's right calcaneal spur is manifested by subjective complaints of swelling, fatigability and pain without limitation of range of motion, ankylosis of the ankle, subastragalar or tarsal joints, malunion of the os calcis, or astragalus or an astragalectomy.

5.  For the entire appeal period, the Veteran's left calcaneal spur is manifested by subjective complaints of swelling, fatigability and pain without limitation of range of motion, ankylosis of the ankle, subastragalar or tarsal joints, malunion of the os calcis, or astragalus or an astragalectomy.

6.  For the entire appeal period, the Veteran's headaches are manifested by non-prostrating headaches that occurred three times per month without interference with activities of daily living or the use of medications.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for degenerative changes of the left AC joint have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

2.  The criteria for an initial 10 percent rating, but no higher, for chondromalacia patella of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2013).

3.  The criteria for an initial 10 percent rating, but no higher, for chondromalacia patella of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2013).

4.  The criteria for an initial 10 percent rating, but no higher, for right calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5015 (2013).

5.  The criteria for an initial 10 percent rating, but no higher, for left calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5015 (2013).

6.  The criteria for an initial rating compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R.   §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the propriety of the assigned ratings for the service-connected degenerative changes of the left AC joint, right and left knee chondromalacia patella, right and left calcaneal spurs and headaches, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the November 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records and VA examination reports have been obtained and considered.  The Board notes that in August 2009, the Veteran submitted completed Authorization and Consent to Release Information to the VA forms (VA Form 21-4142) to allow VA to obtain records from the Womack Army Hospital and a private psychologist.  However, the identified records from Womack Army Hospital were from the Veteran's period of active duty service and are contained in the claims file and the private psychological records are not pertinent to the instant claims.   The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has she indicated that she was receiving treatment.  

Additionally, the Veteran was afforded a VA examination in May 2008 to determine the nature and severity of her degenerative changes of the left AC joint, right and left knee chondromalacia patella, right and left calcaneal spur and headaches.  Neither the Veteran nor her representative has alleged that this VA examination is inadequate for rating purposes.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected degenerative changes of the left AC joint, right and left knee chondromalacia patella, right and left calcaneal spurs and headaches as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor her representative has alleged that her disabilities have worsened in severity since the May 2008 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claims for an increased rating and no further examinations are necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.   

II. Increased Rating

A.  Relevant Statutes and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.


In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Left AC Joint

The Veteran contends that she is entitled to a compensable rating for her left shoulder disorder due to the pain and functional impairment she experienced.  She also contends that the current rating does not take into account her use of medication.

Historically, the Veteran's degenerative changes of the left AC joint have been rated by analogy under the diagnostic codes for degenerative arthritis and limitation of arm motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.   

Limitation of arm motion in the major extremity that was limited to shoulder level warrants a 20 percent rating.   Such limitation that was limited midway between the side and shoulder level warrants a 30 percent rating.  Such limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

A May 2008 VA examination report reflected the Veteran's complaints of weakness, stiffness, swelling, fatigability and pain, which occurred with a frequency of once per month and lasted for two days.  She described this pain as burning and stated that it was elicited by physical activity.  Current treatment was denied.  She reported that she was left-hand dominant.  Physical examination was negative for detectable alteration in form or function, edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  Strength was found to be normal.  Flexion and abduction were found to be from zero degrees to 180 degrees while external and internal rotation were from zero degrees to 90 degrees.  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.  An accompanying X-ray found mild degenerative changes of the left AC joint.

The Board finds that, for the entire appeal period, Veteran's degenerative changes of the left AC joint manifests as complaints of pain, weakness, stiffness, swelling and fatigability.  As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. However, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran has manifested by subjective complaints of pain, weakness, stiffness, swelling and fatigability.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40 , 4.59, the Board finds that she is entitled to an initial 10 percent rating for such disability. 

However, an initial rating in excess of 10 percent is not warranted as there is no evidence of limitation of range of motion.  Specifically, flexion and abduction were found to be to 180 degrees in the May 2008 VA examination, which constitutes normal range of motion for the shoulder for VA purposes.  In addition, the VA examiner specifically noted that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Such factors do not result in functional loss more nearly approximating limitation of arm motion at the shoulder level.  See DeLuca, supra; Mitchell, supra.  In addition, the Board notes that the Veteran denied any current treatment for her shoulder condition during her examination.  

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the shoulders.  The Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or the nonunion of the clavicle or scapula, as documented in the VA examination report.  Consideration of Diagnostic Codes 5200, 5202 and 5203 is therefore not warranted.  In addition, the Board notes that while degenerative changes of the shoulder have been found on X-ray, no limitation of motion has been demonstrated as her shoulder range of motion was normal in May 2008.  Consideration of Diagnostic Code 5003 is therefore not warranted.  

In addition, the Board has considered whether a separate rating is warranted 
under any other potentially applicable diagnostic code related to the shoulders.  The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's degenerative changes of the left AC joint.  As discussed above, the symptoms associated with the Veteran's disability-namely subjective complaints of pain, weakness, stiffness, swelling, fatigability -are contemplated in the application of Diagnostic Code 5201.  Moreover, as previously discussed, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or the nonunion of the clavicle or scapula, which could, potentially, support the award of a separate rating in this case.

B.  Right and Left Knee Chondromalacia Patella

The Veteran contends that she is entitled to a compensable rating for her right and left chondromalacia patella due to the pain and functional impairment she experienced.  She also contends that the current rating does not take into account her use of medication.

Historically, the Veteran's right and left chondromalacia patella were rated by analogy under the diagnostic codes for an unlisted orthopedic impairment and bursitis.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

Bursitis is to be evaluated as degenerative arthritis, on the basis of limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

A 10 percent rating is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

A 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Slight recurrent subluxation or lateral instability warrants a 10 percent rating while moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  Severe recurrent subluxation or lateral instability warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R.   § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.   However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).   If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

A May 2008 VA examination report reflected the Veteran's complaints of weakness, swelling, lack of endurance, fatigability, the inability to bend the knees and constant pain.  This pain was rated as a "7/10," occurred twice a day, lasted for two to three days and was elicited by physical activity, standing or walking.  Current treatment was denied.  Physical examination found moderately severe crepitus in both knees but was otherwise within normal limits.  Examination was negative for edema, effusion, weakness, tenderness, redness, heat, abnormal movement, recurrent subluxation, locking or joint effusion.  Flexion was found to be from zero degrees to 140 degrees and extension was found to be to zero degrees.  Pain, weakness, lack of endurance, fatigue or incoordination were not found to further impact the range of motion after repetitive exercise.  There was no varus/valgus instability found while Drawer and McMurray tests were found to be negative.  Accompanying X-rays were found to be negative.

The Board finds that, for the entire appeal period, Veteran's left and right knee chondromalacia patella manifests as subjective complaints of weakness, swelling, lack of endurance, fatigability, the inability to bend the knees and constant pain.  As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  However, 38 C.F.R. 
§ 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran has manifested by subjective complaints of weakness, swelling, lack of endurance, fatigability, the inability to bend the knees and constant pain.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40 , 4.59, the Board finds that she is entitled to an initial 10 percent rating for such disabilities. 

However, an initial rating in excess of 10 percent is not warranted as there is no limitation of motion.  Specifically, flexion was found to be to 140 degrees and extension was found to be to zero degrees in the May 2008 VA examination, which constitutes normal range of motion in the knees for VA purposes.  In addition, the VA examiner specifically noted that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.   Such factors do not result in functional loss more nearly approximating flexion that was limited to 45 degrees or extension that was limited to 10 degrees.  See DeLuca, supra; Mitchell, supra.  In addition, the Board notes that the Veteran denied any current treatment for her knee conditions during her examination.  

In addition, the Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the knees.  The Veteran does not have knee ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia and fibula or genu recurvatum, as documented in the VA examination report.  Consideration of Diagnostic Codes 5256, 5258, 5259, 5262 or 5263 is therefore not warranted.  Instability and subluxation were not found and Drawer and McMurray tests were found to be negative in the May 2008 VA examination; consideration of Diagnostic Code 5257 is therefore not warranted.  In addition, arthritis was not found on X-ray in May 2008 and consideration of Diagnostic Code 5003 is not warranted.  

The Board has also considered whether a separate rating is warranted 
under any other potentially applicable diagnostic code related to the knees.  The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's degenerative changes of the left and right chondromalacia patella.  As discussed above, the symptoms associated with the Veteran's disabilities-namely subjective complaints of pain, weakness, stiffness, swelling, fatigability -are contemplated in the application of Diagnostic Code 5019.  Moreover, as previously discussed, the Veteran does not have knee ankylosis, recurrent subluxation, lateral instability, dislocated or the removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum, which could, potentially, support the award of a separate rating in this case.

C.  Right and Left Calcaneal Spur

The Veteran contends that she is entitled to a compensable rating for her right and left calcaneal spurs due to the pain and functional impairment she experienced.  She also contends that the current rating does not take into account her use of medication.

Historically, the Veteran's right and left calcaneal spur was rated under the diagnostic code for benign new growths of bone.  The diagnostic code provides that such a disability is to be rated on the limitation of motion of the affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015.

Moderate limitation of ankle motion warrants a 10 percent rating while marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ankle dorsiflexion is from zero to 20 degrees and normal plantar flexion is from zero to 45 degrees.   38 C.F.R. § 4.71a. Plate II.

A May 2008 VA examination report reflected the Veteran's complaints of swelling, fatigability and pain.  This pain was reported to occur once a day and was elicited by physical activity, walking and standing.  Current treatment was denied.  Physical examination found the right and left ankles to be within normal limits without edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  Examination was negative for any deformity in dorsiflexion, plantar flexion, inversion or eversion.  Dorsiflexion was from zero degrees to 20 degrees while plantar flexion was from zero degrees to 45 degrees.  Pain, weakness, lack of endurance, fatigue or incoordination did not further impact the range of motion after repetitive exercise.  Accompanying X-rays revealed a plantar calcaneal spur.

The Board finds that, for the entire appeal period, Veteran's left and right calcaneal spurs manifest as subjective complaints of swelling, fatigability and pain.  As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  However, 38 C.F.R. 
§ 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran has manifested by subjective complaints of swelling, fatigability and pain.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40 , 4.59, the Board finds that she is entitled to an initial 10 percent rating for such disabilities. 

However, an initial rating in excess of 10 percent is not warranted as there is no limitation of motion.  Specifically, dorsiflexion was found to be from zero degrees to 20 degrees while plantar flexion was from zero degrees to 45 degrees in the May 2008 VA examination, which constitutes normal range of motion in the ankles for VA purposes.  In addition, the VA examiner specifically noted that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.   Such factors do not result in functional loss more nearly approximating flexion that was limited to 45 degrees or extension that was limited to 10 degrees.  See DeLuca, supra; Mitchell, supra.  In addition, the Board notes that the Veteran denied any current treatment for her calcaneal spur conditions during her examination.  

In addition, the Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the ankles.  The Veteran does not have ankylosis of the ankle, subastragalar or tarsal joints, as documented in the VA examination report; consideration of Diagnostic Codes 5270 or 5272 is therefore not warranted.  In addition, she did not have malunion of the os calcis or astragalus or an astragalectomy; consideration of Diagnostic Codes 5273 or 5274 is therefore not warranted.

The Board has also considered whether a separate rating is warranted 
under any other potentially applicable diagnostic code related to the ankles.  As previously noted, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's degenerative changes of the left and right calcaneal spurs.  As discussed above, the symptoms associated with the Veteran's disabilities-namely subjective complaints of swelling, fatigability and pain -are contemplated in the application of Diagnostic Code 5015.  Moreover, as previously discussed, the Veteran does not have ankylosis of the ankle, subastragalar or tarsal joints, malunion of the os calcis or astragalus or an astragalectomy which could, potentially, support the award of a separate rating in this case.

D.   Headaches

The Veteran's headaches have been rated under the diagnostic criteria for migraines.  The diagnostic criteria indicate that migraines with characteristic prostrating attacks averaging one in two months over last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating while migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S 
NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

A May 2008 VA examination report reflected the Veteran's complaints of headaches that occurred three times per month when she "passe[d] out."  Constant treatment, complications from the condition or interference with her activities of daily living were denied.  The examiner noted that the headaches were managed with mild analgesics without complications.

The record does not support an initial compensable rating for headaches.  Although the Veteran reported experiencing headaches three times per month, she also indicated that these headaches did not interfere with her activities of daily living and that she did not undergo current treatment.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  As explained above, the record does not indicate that the Veteran's headaches were prostrating and accordingly, a compensable rating is not warranted.

E.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected degenerative changes of the left AC joint, right and left chondromalacia patella, right and left calcaneal spurs and headaches; however, the Board finds that her symptomatology for each disability has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities are not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 
  
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected degenerative changes of the left AC joint, right and left knee chondromalacia patella, right and left calcaneal spur and headaches found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated and that there are no additional symptoms of her disabilities that are not addressed by the rating schedule.  The Veteran's subjective complaints-including but not limited to joint pain and swelling as well as non-prostrating headaches-are contemplated by the rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the Veteran does not allege, and the record does not show, that her service-connected disabilities have rendered her unemployable at any time during the course of the appeal.  Therefore, further consideration of a TDIU is not necessary. 

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings beyond what has been awarded herein, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

For the entire appeal period, an initial 10 percent rating, but no higher, for degenerative changes of the left AC joint is granted, subject to regulations governing the payment of monetary awards.

For the entire appeal period, an initial 10 percent rating, but no higher, for chondromalacia patella of the right knee is granted, subject to regulations governing the payment of monetary awards.

For the entire appeal period, an initial 10 percent rating, but no higher, for chondromalacia patella of the left knee is granted, subject to regulations governing the payment of monetary awards.

For the entire appeal period, an initial 10 percent rating, but no higher, for a right calcaneal spur is granted, subject to regulations governing the payment of monetary awards.

For the entire appeal period, an initial 10 percent rating, but no higher, for a left calcaneal spur is granted, subject to regulations governing the payment of monetary awards.

An initial compensable rating for headaches is denied.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims for service connection so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

The Board finds that a new VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed right shoulder disorder, right and left wrist disorder, right and left foot disorder, vertigo and alopecia.  In this regard, the Veteran has alleged suffering from such disorders during service.  Service treatment records document multiple findings of carpal tunnel syndrome, including in July 2002, September 2003 and November 2003, while alopecia was noted in August 2006 and dizziness or vertigo were noted in March 1991 and July 2004.  There were also complaints of foot pain noted in April 2005.  A VA general medicine examination, including a physical examination, was conducted in May 2005.  The examiner determined that there was no current pathology to render a diagnosis as to the claimed carpal tunnel syndrome, right shoulder disorder and alopecia; no specific findings were made with regards to the claimed foot numbness or plantar fasciitis.  In addition, a May 2008 VA ears, nose and throat (ENT) examiner determined that no diagnosis related to the claimed dizziness was appropriate as there was no pathology to render such a diagnosis.

The Board notes, however, that the Veteran had documented service in Southwest Asia during the Persian Gulf War.  Consideration of the provisions of  38 U.S.C.A. § 1117(a)(1), for objective indications of a qualifying chronic disability, which includes muscle and joint pain, neurological signs and symptoms and unexplained rashes or other dermatological signs or symptoms, is therefore warranted.  See 38 C.F.R. § 3.317.  

Therefore, the Veteran should be afforded a new VA examination to determine the current nature and etiology of her claimed right shoulder disorder, right and left wrist disorder, right and left foot disorder, vertigo and alopecia, to include consideration of the provisions related to an undiagnosed illness or other qualifying chronic disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of her claimed right shoulder, right and left wrist disorders, right and left foot disorders, vertigo and alopecia.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should note and detail all reported symptoms of a right shoulder disorder, right and left wrist disorders, right and left foot disorders, vertigo and alopecia.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of joint or muscle pain, neurological signs and symptoms and unexplained rashes or other dermatological signs or symptoms.

(B)  The examiner should specifically state whether the Veteran's muscle and/or joint pain of the right shoulder, right and left wrist and right and left foot are attributed to a known clinical diagnosis.  The examiner should also specifically state whether the Veteran's neurological signs and symptoms (such as vertigo or dizziness) and unexplained rashes or other dermatological signs or symptoms (such as alopecia) are attributed to a known clinical diagnosis.

(C)  If any symptoms of a right shoulder disorder, right and left wrist disorders, right and left foot disorders, vertigo and/or alopecia have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D)  For each diagnosed disorder of wrist or feet, or diagnosed disorder related to vertigo and/or alopecia, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically address the significance, if any, of the Veteran's complaints of carpal tunnel syndrome, dizziness, alopecia and foot pain during service.  A rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of the presumptions for Veterans of the Persian Gulf War codified at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


